DETAILED ACTION

Claims 1-15 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to die test architectures that are designed to be used in a 3D die stack.
The claimed invention as set forth in claim 1 recites features such as:
An integrated circuit die comprising: 
An integrated circuit die comprising: 
(a) a first surface including first parallel test input contact points, first parallel test output contact points, a test clock in contact point, a test mode select in contact point, a test reset in contact point, a first test data in contact point, and a first test data out contact point; 
(b) a second surface opposite the first surface, the second surface including second parallel test output contact points coupled with the first parallel test input contact points, second parallel test input contact points coupled with the first parallel test output contact points, a test clock out contact point coupled with the test clock in contact point, a test mode select out contact point coupled with the test mode select in contact point, a test reset out contact point coupled with the test reset in contact point, a second test data out contact point coupled with the first test data in contact point, and a second test data in contact point coupled with the first test data out contact point; and 
(c) test circuitry including: 
first test access port circuitry having an input coupled to the test clock in contact point, an input coupled to the test mode select in contact point, an input coupled to the test reset in contact point, an input coupled to the first test data in contact point, and test access port control outputs; 
a bus of die control signal outputs; and 
a test data output coupled to the second test data out contact point.

The prior arts of record namely Whetsel (US-8977919), teach in FIG. 1, a die 100 including the test architecture of the disclosure. The bottom surface of the die includes signal contact points (micro bumps or metal pads) for a Parallel Test Input (PTI) bus 102, a Test Data input (TDI) 104, Test Control Inputs (TCI) 106, a Test Data Output 108 and a Parallel Test Input/Output (PTIO) bus 110. The top surface of the die includes signal contact points for a Parallel Test Output (PTO) bus 112, IDO 114, Test Control Outputs (ICO) 116, TDM 18 and a PTIO bus 120. The architecture includes a Test Control Port (TCP) 122, a Test Circuit (TC) 124, at least one Parallel Scan Circuit 128 to be tested, a first signal coupling means illustrated in this example as signal buffers "a" 128 and a second signal coupling means illustrated in this example as signal buffers "b" 130. TCP is connected to the TDI, TCI and TOO bottom surface signals and the TOO, ICO and TDI top surface signals. TCP includes a control (CTL) output bus 131 that is connected to the buffers, Parallel Scan Circuit and TC. 
the integrated circuit die as claimed. As such, modification of the prior art of record to include the claimed integrated circuit die can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the integrated circuit die set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the integrated circuit die as set forth in claim 1. Hence, claims 1-15 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-15. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whetsel (US-20150115990), teaches a test control port (TCP) includes a state machine SM, an instruction register IR, data registers DRs, a gating circuit and a TDO MX. The SM inputs TCI signals and outputs control signals to the IR and to the DR. During instruction or data scans, the IR or DRs are enabled to input data from TDI and output data to the TDO MX and the top surface TDO signal. The bottom surface TCI inputs may be coupled to the top surface TCO signals via the gating circuit. The top surface TDI signal may be coupled to the bottom surface TDO signal via TDO MX. This allows concatenating or daisy-chaining the IR and DR of a TCP of a lower die with an IR and DR of a TCP of a die stacked on top of the lower die. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/10/2021